aoa . al
AO 245B (Rev, 62/08/2019) Judgment in a Criminal Petty Case (Modified) . : Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

‘United States of America JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November i, 1987)

Sotero Tobon-Munoz Case Number: 3:19-mj-24454

 

Chloe §. Dillon

Defendant's Attorney

REGISTRATION NO. 91656298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

L] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
CL) The defendant has been found not guilty on count(s) .
{i Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

PX tise SERVED | OD __ days

&] Assessment; $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

Pb Court recon possession at the time of arrest upon their deportation x quire! - Pe vO2—~ -I okey

AC ends defendant be deported/removed with relative, ree charged in case
our yecopme ad def ee ant p ved wi ged in

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019
Date of Imposition of Sentence

weg fee
Received AW \ cy

DUSM HONORABHE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy a a 7 , 3:19-mj-24454

 

 

ee rene
